DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 2.	This Office Action is in response to the appeal brief filed on 05/12/2021.
3.	Status of Claims: Claims 1-4 and 7-24 are pending in this Office Action.
4.         Claims 1, 7 and 17 are independent claims.
5.	In view of the Appeal Brief filed on 05/12/2021, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

6.	This action is made Non-Final.

Examiner Note
7.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections – 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 7-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The limitation of claim 7 and 17 “evaluate the metadata file against evaluation criteria, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification, wherein the evaluation includes a determination whether the second data complies with at least one of the plurality of rules or standards dependent on the first data according to the evaluation criteria” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “accessing/ evaluating/ presenting” in the context of this claim encompasses the user manually accessing a metadata file (by accessing/retrieving opening a file from a computer directory) and evaluate the metadata file fields using his own eyes to see if they complies with the rules or standard, then correct the errors and warnings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 7 and 17 recite additional elements – using “non-transitory computer readable medium” and “a processor” to perform the steps of claims 7 and 17. 

The claims include the additional element of “receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a specification” and “present, by the at least one processor a report of the results of the evaluation” that does not integrate the judicial exception into a practical application.
The element “receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a specification” which is an insignificant extra-solution activity to the judicial exception (pre-solution activity of receiving information/input/criteria) and “present, ... a report of the results of the evaluation” which is an extra-solution activity (post-solution activity of presenting results)) - see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a processor” to perform the steps of claims 7 and 17 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional elements “receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a specification” and “present, a report of the results of the evaluation”, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception. 
For instance, those claim elements recite well understood, routine, conventional activities in the relevant field.

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
Therefore claims 7 and 17 is not patent eligible.

	The dependent claims merely incorporate additional elements that narrow the abstract idea without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. All the steps in the dependent claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” For example, but for the “by a processor” language, “calculating a score” in the context of this claim encompasses the user may assign a score or a weight to the metadata file based on his evaluation and using his own eyes. Accordingly, the dependent claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly.

10.	Claims 8 and 18: “evaluate the metadata file against the plurality of rules or standards, the metadata file includes the first field, the second field, and additional fields wherein each of the rules or standards requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields” 
Falls within the “Mental Processes” grouping of abstract ideas, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, nothing in the claim element precludes the step from 
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

11.	Claims 9 and 19: “calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of required fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria” 
Falls within the “Mental Processes” grouping of abstract ideas, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, evaluating in the context of this claim encompasses the user manually accessing a metadata file (by accessing/retrieving opening a file from a computer directory) evaluating and assigning a score to the metadata file fields using his own eyes to see if they complies with the rules or standard, then correct the errors and warnings.
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

12. 	Claims 10 and 20: “The evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the specification, and a warning is an optional suggestion”
Falls within the “Mental Processes” grouping of abstract ideas, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

13.	Claims 11 and 21: “automatically fix the metadata that resulted in at least some of the errors and warnings”
Falls within the “Mental Processes” grouping of abstract ideas, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, evaluating in the context of this claim encompasses the user manually accessing a metadata file (by accessing/retrieving opening a file from a computer directory) and evaluate the metadata file fields using his own eyes to see if they complies with the rules or standard, then correct/fix the errors and warnings. 
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

14.	Claim 12: “the metadata file includes data pertaining to a publications” 
The claim includes the additional element of “the metadata file includes data pertaining to a publications” that does not integrate the judicial exception into a practical application.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the metadata file includes data pertaining to a publications “which is mere Instructions to “Apply” an Exception (MPEP 2106.05(f))), that does not integrate the judicial exception into a practical application. 


15.	Claims 13 and 22: “the evaluation criteria is selected from criteria associated with a first standard or a second standard”
 The claim includes the additional element of “the evaluation criteria is selected from criteria associated with a first standard or a second standard” that does not integrate the judicial exception into a practical application.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the evaluation criteria is selected from criteria associated with a first standard or a second standard “which is mere Instructions to “Apply” an Exception (MPEP 2106.05(f))), that does not integrate the judicial exception into a practical application. 
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claim 14: “assessing the metadata file for completion of required fields, the fields defined by the specification in the metadata file”
Falls within the “Mental Processes” grouping of abstract ideas, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, assessing the metadata file for completion of required fields of this claim encompasses the user manually assessing a metadata file and evaluate the metadata file fields using his own eyes to see if they complies with the rules or standard, then correct/fix the errors and warnings. 
The claim does not include additional limitations that integrate the abstract idea into a practical application and does not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

17.	Claims 15 and 23: “the presenting the suggested improvements includes instructions to present, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; and receive, in the graphical user interface, an edit to the first data or the second data”
The claim include the additional element of “present, the first data or the second data along with an explanation of the suggested improvement; and receive an edit to the first data or the second data” that does not integrate the judicial exception into a practical application, this element “present, the first data or the second data along with an explanation of the suggested improvement which is an insignificant extra-solution activity to the judicial exception (extra-solution activity (post-solution activity of presenting results)); and receive an edit to the first data or the second data which is an insignificant extra-solution activity to the judicial exception (extra-solution activity (pre-solution activity of receiving data)” - see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a graphical user interface” to present the results amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional elements “present suggested improvements to the first data or the second data”, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception. 
For instance, those claim elements recite well understood, routine, conventional activities in the relevant field.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;

18.	Claims 16 and 24: “present suggested improvements to the first data or the second data in a graphical user interface”
 The claim include the additional element of “present suggested improvements to the first data or the second data” that does not integrate the judicial exception into a practical application, this element “present suggested improvements to the first data or the second data” which is an insignificant extra-solution activity to the judicial exception (extra-solution activity (post-solution activity of presenting results)) - see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a graphical user interface” to present the results amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional elements “present suggested improvements to the first data or the second data”, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the identified judicial exception. 
For instance, those claim elements recite well understood, routine, conventional activities in the relevant field.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;

Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1-4 and 7-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

21.	Regarding Claims 1, 7 and 17, the claims recites the limitation “receiv[ing], by at least one processor, a metadata file including data populated into fields defined by a specification; assessing, by the at least one processor, the metadata file for completion of required fields, the fields defined by the specification in a uploaded metadata file; receiv[ing], a selection of evaluation criteria in a graphical user interface, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification”. 
data populated into fields are defined by a specification, the metadata file for completion of required fields, the fields defined by the specification in a uploaded metadata file; ... wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification. There is no support for this language in the applicant's specification.
The dependent claims also are rejected because they inherit the deficiencies of claim 1, 7 and 17 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

24.	Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Fosback et al (US 20130054548 A1) hereinafter as Claims.


25.	Regarding claim 7 (Previously presented), Fosback teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to (see Fig 1, [0007] and [0026], for non-transitory computer readable medium): 
receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a specification ( 

Figures 3-5 show metadata file with plurality of fields defined by the specification. 
[0033], “The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file. The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.  For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions.”
[0034], “a developer can automate the process by creating in house tools which create the metadata file in accordance with the defined specification... A consumable loader application can be configured to take the data entered by the developer in the GUI and create a metadata file conforming to the syntax rules of the specification.  In some embodiments the GUI may offer a spreadsheet layout in which developers can easily enter information by transferring or importing from their own spreadsheets.”
[0035], “The content server 230 can be configured to ingest metadata files (receiving a metadata file) and make the data available to user devices 240 via the communications network 210.  Ingesting the metadata file can be an automated process of accepting the metadata files.  In some embodiments ingesting can be accepting the metadata file from a data feed.  In some embodiments ingesting can be receiving the metadata file from a consumable loader application running on the content server. “FIG. 3 illustrates an exemplary metadata file in a specified format, 
[0038]-[0039], the metadata file 300 including data fields, the specification can specify that the metadata file 300 be organized by using data tags which can define the content type of the data field as well as its dimensions. [0039], the metadata file illustrated in FIG. 3 defines two in-application purchases 315 and 320.  Both of the in-application purchases share the common developer data field  

evaluate the metadata file against evaluation criteria, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification (
Fig 6, step 640, [0033]-[0035], “validate the metadata to ensure its conformance with the specification and content provider policies (evaluation criteria) as defined in a contract between the content provider and the developer relating to each consumable.”, 
[0036], “Metadata files can also be validated to ensure that they conform to the specification...The content server 230 can validate that the metadata file conforms to these rules of the specification, and if it does not, can alert the developer of the errors.”, 
[0051]), 
wherein the evaluation includes a determination whether the second data complies with at least one of the plurality of rules or standards dependent on the first data according to the evaluation criteria (
[0008], [0033], “The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.  For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions. “
Fig 6, step 640, [0035], “validate the metadata to ensure its conformance with the specification and content provider policies as defined in a contract between the content provider and the developer relating to each consumable.”, 
[0036], “It can also include validating that all the data fields are proper based on the type of information being entered.  For example, in some embodiments, different data fields can be required based on the type of consumable.  A content provider can require that an image and a price be included when entering an in-application purchase.  In some embodiments, the specification can also require that certain data fields be omitted based on the data type.  For example, if a consumable is an update, the specification can require that no price data be entered.  The content server 230 can validate that the 
Fig 3, [0041], “In some embodiments the pricing can include zero value such that the consumable is free to the user.  The second defined in-application purchase 320 includes an intervals tag 325 which can allow a developer to define a time range for data fields.  Two intervals have been defined 330 and 335.  As illustrated, interval 335 defines that from the start date of Jan.  1, 2011 until the end date of May 1, 2011, the price will be 0.99.  Interval 335 defines that from a start date on May 1, 2011 with no end date, the price will be 1.99.  Although the interval tag was used to change the price in this example, any data field can be changed based on intervals if the specification supports intervals for that data field.” (Therefore the second data (field <price>) is dependent on the first data (field <start_date>) according to the evaluation criteria)
Fig 10, [0044])
See also [0038], [0051])

 	present, by the at least one processor a report of the results of the evaluation ( 
[0035], “the content server 230 will not publish the metadata and can send a message to the developer that the content has not been published because it does not conform to policy.”
[0036], “The content server 230 can validate that the metadata file conforms to these rules of the specification, and if it does not, can alert the developer of the errors (report).”).
26.	Regarding claim 8 (Previously presented) Fosback teach the invention as claimed in claim 7 above, and further teaches, the metadata file include the first field, the second field, and additional fields wherein each of the rules or standards requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields (Fig 3, allowed specific format for the fields, [0033], “The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.” See also Fig 7).  
27.	Regarding claims 17 and 18, those claims recite a system performs the method of claims 7 and 8 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

30.      Claims 1-4 and 7-24 are rejected under 35 U.S.C.103 as being unpatentable over Fosback et al (US 20130054548 A1) in view of Gitai et al (US 20090171991 A1).

31.	Regarding claim 1. (Previously presented), Fosback teaches a computer-based method for managing metadata, the method comprising: 
receiving, by at least one processor, a metadata file including data populated into fields defined by a specification (
Figures 3-5 show metadata file with plurality of fields defined by the specification. 
[0033], “The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file. The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.  For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions.”
[0034], “a developer can automate the process by creating in house tools which create the metadata file in accordance with the defined specification... A consumable loader application can be configured to take the data entered by the developer in the GUI and create a metadata file conforming to the syntax rules of the specification.  In some embodiments the GUI may offer a spreadsheet layout in which developers can easily enter information by transferring or importing from their own spreadsheets.”
[0035], “The content server 230 can be configured to ingest metadata files (receiving a metadata file) and make the data available to user devices 240 via the communications network 210.  Ingesting the metadata file can be an automated process of accepting the metadata files.  In some embodiments ingesting can be accepting the metadata file from a data feed.  In some embodiments ingesting can be receiving the metadata file from a consumable loader application running on the content server. “FIG. 3 illustrates an exemplary metadata file in a specified format, 
data fields, the specification can specify that the metadata file 300 be organized by using data tags which can define the content type of the data field as well as its dimensions. [0039], the metadata file illustrated in FIG. 3 defines two in-application purchases 315 and 320.  Both of the in-application purchases share the common developer data field 305, so that the specification only requires that the developer be named once and it is associated with both in-application purchases 315 and 320.); 

assessing, by the at least one processor, the metadata file for completion of required fields, the fields defined by the specification in a uploaded metadata file (
[0033], “The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file. The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.  For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions.”
[0034], “a developer can automate the process by creating in house tools which create the metadata file in accordance with the defined specification... A consumable loader application can be configured to take the data entered by the developer in the GUI and create a metadata file conforming to the syntax rules of the specification.  In some embodiments the GUI may offer a spreadsheet layout in which developers can easily enter information by transferring or importing from their own spreadsheets.”
[0035], “The content server 230 can be configured to ingest metadata files and make the data available to user devices 240 via the communications network 210.  Ingesting the metadata file can be an automated process of accepting the metadata files.  In some embodiments ingesting can be accepting the metadata file from a data feed.  In some embodiments ingesting can be receiving the metadata file from a consumable loader application running on the content server. “FIG. 3 illustrates an exemplary metadata file in a specified format, 
 [0036], “Metadata files can also be validated to ensure that they conform to the specification... syntax errors and misspellings, omitting certain data fields 

wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification (
[0033], “The metadata file should be created in accordance with a specification specified or supported by the content server 230.  The specification can define the format of the document and the required fields, by providing syntax rules (evaluation criteria) that must be followed when creating the metadata file. For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions.” 
[0034], “The consumable loader application can be an application which offers developers a graphical user interface (GUI) to add and define the metadata by filling out fields in the application.... A consumable loader application can be configured to take the data entered by the developer in the GUI and create a metadata file conforming to the syntax rules of the specification.  In some embodiments the GUI may offer a spreadsheet layout in which developers can easily enter information by transferring or importing from their own spreadsheets.” 
See also [0036] “Metadata files can also be validated to ensure that they conform to the specification... syntax errors and misspellings, omitting certain data fields based on the data type. Etc.”...” In some embodiments, validation can take place prior to the ingestion of the metadata file.  This can be done so that time and resources are not spent ingesting invalid files.  In some embodiments the validating can take place after or as part of the ingesting process.”); 

evaluating the metadata file against the evaluation criteria (
Fig 6, step 640, [0033]-[0035], “validate the metadata to ensure its conformance with the specification and content provider policies as defined in a contract between the content provider and the developer relating to each consumable.”, 

[0051]), 
wherein the metadata file includes at least a first data in a first field and a second data in a second field (Figs 3-5 shows metadata file in a specified format with plurality of data fields), wherein the evaluation includes determining whether the second data complies with at least one of the plurality of rules or standards (
[0008], [0033], “The specification can define the format of the document and the required fields, by providing syntax rules that must be followed when creating the metadata file.  For example, in some embodiments, the specification can provide syntax rules to create a data delivery language file such as an XML file with customized tags requiring certain metadata fields to be placed within certain tag regions. “
Fig 6, step 640, [0035], “validate the metadata to ensure its conformance with the specification and content provider policies as defined in a contract between the content provider and the developer relating to each consumable.”, 
[0036], “It can also include validating that all the data fields are proper based on the type of information being entered.  For example, in some embodiments, different data fields can be required based on the type of consumable.  A content provider can require that an image and a price be included when entering an in-application purchase.  In some embodiments, the specification can also require that certain data fields be omitted based on the data type.  For example, if a consumable is an update, the specification can require that no price data be entered.  The content server 230 can validate that the metadata file conforms to these rules of the specification, and if it does not, can alert the developer of the errors.” 
See also [0038], [0051])

wherein the second data is dependent on the first data according to the evaluation criteria (
[0036], “A content provider can require that an image and a price be included when entering an in-application purchase.  In some embodiments, the specification can also require that certain data fields be omitted based on the data 
Fig 3, [0041], “In some embodiments the pricing can include zero value such that the consumable is free to the user.  The second defined in-application purchase 320 includes an intervals tag 325 which can allow a developer to define a time range for data fields.  Two intervals have been defined 330 and 335.  As illustrated, interval 335 defines that from the start date of Jan.  1, 2011 until the end date of May 1, 2011, the price will be 0.99.  Interval 335 defines that from a start date on May 1, 2011 with no end date, the price will be 1.99.  Although the interval tag was used to change the price in this example, any data field can be changed based on intervals if the specification supports intervals for that data field.” (Therefore the second data (field <price>) is dependent on the first data (field <start_date>) according to the evaluation criteria)
Fig 10, [0044]); and

presenting, by the at least one processor, a report of the results of the evaluation (
[0035], “the content server 230 will not publish the metadata and can send a message to the developer that the content has not been published because it does not conform to policy.”
[0036], “The content server 230 can validate that the metadata file conforms to these rules of the specification, and if it does not, can alert the developer of the errors (report).”); 

Fosback didn’t specifically teaches receiving, a selection of evaluation criteria in a graphical user interface, evaluating the metadata file against the selected evaluation criteria and  presenting suggested improvements to the first data or the second data in the graphical user interface.
However Gitai teaches receiving, a selection of evaluation criteria in a graphical user interface (
Fig 1 shows a pop-up windows with title “select field pairs for dependency check” for evaluating the dependency between two columns or between two pairs of fields (field data) in a data repository 100, 

 
wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification (
Fig 1 shows a pop-up windows with title “select field pairs for dependency check” for evaluating the dependency between two columns or between two pairs of fields (field data) in a data repository 100, 
[0035] Dependency Check:  the user can select the evaluation criteria (dependency check) through the interface. FIG. 1 illustrates another consideration in the profiling of the efficiency of data repository schema involves evaluating the dependency between two columns or between two pairs of fields in a data repository.  Where a 100% dependency exists, a business rule is often a more efficient description of the relationship of the data. See also Figs 2-3, [0005], [0022], evaluating the data, 
[0025], “evaluation and repair of layers including: Tables Statistics and Checks; Fields Statistics and Checks; Generalized Hierarchy Statistics and Checks; and Business Rules verification and validation (a collection of algorithms for evaluating the data).” 
[0038], “dependency check, using "metaphones" algorithm (for example), such as is well-known in the art for checking for misspelling and errors in data, to profile the accuracy of data in a large data repository.”, see also Table 3) 
[0055], where a 100% dependency exists, a business rule (a plurality of rules or standards selected by the user from Fig 1) is often a more efficient description of the relationship of the data.  For example, where a field exists for a region and a country, where the region is California, the country is implied--it is always the United States of America.);

evaluating the metadata file against the selected evaluation criteria (
Fig 1 shows a pop-up windows “select field pairs for dependency check” evaluating the dependency between two columns or between two pairs of fields in a data repository 100 (metadata file).  See also [0030], Fig 3 that illustrates a statistical checks that may be performed on fields in a data repository in one or more embodiments of the present invention.  Figs 4- and [0037]-[0038], [0031]-[0032].), 

Presenting suggested improvements to the first data or the second data in the graphical user interface (
Fig 4 (<Issues description>, <How to resolve>), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected (Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns).).
Gitai also teaches receiving, by at least one processor, a metadata file including data populated into fields defined by a specification (
Figs 1-3, [0004]-[0005], quality control and error checking of the metadata file for completeness of the necessary data fields (field defined by the specification (business rules)), 
[0025] - [0030], A data repository schema may be viewed as multiple layers, or collections, of tables, fields, or business rules in one or more embodiments of the present invention...evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables.
 (The specification in Gitai reference was interpreted as the completeness of the necessary data fields based on business rule);

 assessing, by the at least one processor, the metadata file for completion of required fields, the fields defined by the specification in an uploaded metadata file( 
Figs 1-3, [0004]-[0005], [0025], “evaluation and repair of layers including: Tables Statistics and Checks; Fields Statistics and Checks; Generalized Hierarchy Statistics and Checks; and Business Rules verification and validation.” 
[0025] - [0035], evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables. 
The specification in Gitai reference was interpreted as the completeness of the necessary data fields based on business rule);

wherein the metadata file includes at least a first data in a first field and a second data in a second field (Figs 3-5, metadata file has plurality of field data), 
wherein the evaluation includes determining whether the second data complies with at least one of the plurality of rules or standard, wherein the second data is dependent on the first data according to the evaluation criteria (
Fig 1 shows a pop-up windows “select field pairs for dependency check” evaluating the dependency between two columns or between two pairs of fields (first and second data) in a data repository 100 (metadata file).  , 
[0035], [0055], where a 100% dependency exists, a business rule (one of the plurality of rules or standard) is often a more efficient description of the relationship of the data.  For example, where a field exists for a region and a country, where the region is California (the first data), the country is implied--it is always the United States of America (the second data (United States of America) is depend on the first data (California) based on the business rule selected from Fig 1).); 

presenting, by the at least one processor, a report of the results of the evaluation (
Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns, see also [0031]).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Gitai system into Fosback system and by incorporating Gitai into Fosback because both system are related to data evaluation would model a master data repository to evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository.

32.	Regarding claim 2 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 1 above, and further Gitai teaches calculating at least one score for the metadata file based upon the assessment of the completion of the required fields, and the evaluation of the metadata against the selected evaluation criteria (Gitai teaches the limitation at (Figs 1-3, [0004]-[0005], quality control and error checking of the metadata file for completeness of the necessary data fields , Fig 2, [0027], error rate, [0035], “For example, where a field exists for a region and a country, where the region is California, the country is implied--it is always the United States of America (upon the assessment of the completion of the required fields).  In that case there is a 100% data dependency (the metadata file in Gitai is evaluated for completeness of the necessary data fields against the selected evaluation criteria and the metadata file is scored based on that)”, see also Fig 8, [0044], “FIG. 8 illustrates taxonomy Report 800 showing potential problems including number of assigned records with/without attribute usage, rate of assigned records with/without attribute usage, number and rate of used/unused attributes.”) 
33	Regarding claim 3 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 1 above, and further Gitai teaches wherein the presenting the suggested improvements includes presenting, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; 2Application No.: 14/048,280Docket No.: GC0002US (102974-621708)receiving, in the graphical user interface, an edit to the first data or the second data (Gitai teaches the limitation at Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).

34.	Regarding claim 4 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 1 above, and further Gitai teaches further comprising: automatically making changes to the first data or second data according to the suggested improvements (Gitai teaches the limitation at Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.) ).
35.	Regarding claim 9 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 8 above, and further Gitai teaches calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of required fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria (Gitai teaches the limitation at (Figs 1-3, [0004]-[0005], quality control and error checking of the metadata file for completeness of the necessary data fields , Fig 2, [0027], error rate, [0035], “For example, where a field exists for a region and a country, where the region is California, the country is implied--it is always the United States of America (upon the assessment of the completion of the required fields).  In that case there is a 100% data dependency (the metadata file in Gitai reference is evaluated for completeness of the necessary data fields against the selected evaluation criteria and the metadata file is scored based on that)”, see also Fig 8, [0044], “FIG. 8 illustrates taxonomy Report 800 showing potential problems including number of assigned records with/without attribute usage, rate of assigned records with/without attribute usage, number and rate of used/unused attributes.”). 
36.	Regarding claim 10 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 8 above, and further Gitai teaches, wherein the evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the specification, and a warning is an optional suggestion (Gitai teaches the limitation at (Fig 4 (<Issues description>, <How to resolve>), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected (Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns).).

37.	Regarding claim 11 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 10 above, and further Gitai teaches, automatically fix the metadata that resulted in at least some of the errors and warnings (Fig 4 (<Issues description>, <How to resolve>), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns).).

38.	Regarding claim 12 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 10 above, and further Fosback teaches, wherein the metadata file includes data pertaining to a publications (Fig 2, [0031], publishing consumables.).  

39.	Regarding claim 13 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 10 above, and further Gitai teaches, wherein the evaluation criteria is selected from criteria associated with a first standard or a second standard (Fig 1, [0035], see also Fig 3 & 4) also Fosback teaches the limitation at ([0033]-[0036], rules).  

40.	Regarding claim 14 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 10 above, and further Gitai teaches, the metadata file for completion of required fields, the fields defined by the specification in the metadata file (Fig 3, Abstract, “querying the data repository for metadata information about the data repository”, [0005], “data imported or input into a large data repository is almost always associated with metadata.  Metadata is generally defined as "data about data." That is, metadata is information that describes the meaning or significance of data.”) see also [0035]) also Fosback teaches the limitation at ([0033]-[0036], the required field are defined by the specification)).  

41.	Regarding claim 15 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 10 above, and further Gitai teaches, wherein the presenting the suggested improvements includes instructions to present, in the 4Application No.: 14/048,280Docket No.: GCO002US (102974-621708) graphical user interface, the first data or the second data along with an explanation of the suggested improvement; and receive, in the graphical user interface, an edit to the first data or the second data (Fig 4 (<Issues description>, <How to resolve>), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns).).

42.	Regarding claim 16 (Previously presented), Fosback and Gitai teach the invention as claimed in claim 7 above, and further Gitai teaches, wherein the instructions are effective to cause at least one processor to: present suggested improvements to the first data or the second data in a graphical user interface (Fig 4 (<Issues description>, <How to resolve>), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected (Fig 4 shows the result of the evaluation <issue description> and <how to resolve> columns).).

43.	Regarding claims 19-24, those claims recite a system performs the method of claims 9-11, 13, 15 and 16 respectively and are rejected under the same rationale.

  Respond to Amendments and Arguments
44.       Applicant’s 35 U.S.C. § 103 arguments on claims 1-4 and 7-24  has been fully considered but are moot in view of a new ground of rejection in view of reopening prosecution based on the Appeal Brief filed on 05/12/2021. 
	 Applicant has argued that Gitai fails to teach one or more features of amended claim 1 “receiving, a selection of evaluation criteria in a graphical user interface, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules or standards in compliance with the specification”. 
With respect to applicant’s arguments and in view of the Appeal Brief filed on 05/12/2021, Applicant’s remarks to claim 1 have been fully considered and the PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth above, 35 USC § 103. 

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HICHAM SKHOUN/Primary Examiner, Art Unit 2169                                                                                                                                                                                                        


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169